Citation Nr: 1618748	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  10-46 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include a generalized anxiety disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March through November of 1975.

This appeal to the Board of Veterans' Appeals (Board) arises from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, in which the RO, in relevant part, denied service connection for an acquired psychiatric disorder.  The Veteran filed a notice of disagreement (NOD) in January 2010.  The RO furnished the Veteran a statement of the case (SOC) in September 2010.  The Veteran filed a substantive appeal (VA Form 9) in November 2010.  The RO furnished the Veteran supplemental SOCs in March 2012, August 2014, and June 2015.

At the Veteran's request, the RO scheduled the Veteran for a video conference hearing before a Veterans Law Judge at the local RO in October 2013.  The RO mailed notice of the hearing date, along with the time and place, to the Veteran's latest address of record in August 2013.  The Veteran did not appear for the scheduled hearing.  Neither the Veteran nor his representative has stated any cause for the Veteran's failure to appear, nor have they asked that the hearing be rescheduled.  Accordingly, the Veteran's request for a Board hearing is deemed withdrawn.  38 C.F.R. § 20.703(d) (2015).

The Veteran's appeal also initially included the issues of entitlement to service connection for: (1) a right knee disorder, (2) a left knee disorder, (3) bilateral hearing loss, (4) bilateral flat feet, (5) residuals of pneumonia, and (6) a dental condition.  The RO has established service connection for disabilities of the right and left knees, right ear hearing loss, and bilateral flat feet in a March 2012 rating decision.  Since the March 2012 decision represents a full grant of that benefit sought for these disabilities, and the Veteran has not expressed disagreement with the downstream issue concerning either the initial disability rating or effective date assigned (following the grant of service connection) for each of these disabilities, these issues are no longer before the Board on appeal.  Moreover, in March 2014, the Board entered a final decision that denied service connection for the residuals of pneumonia; accordingly, this issue is no longer before the Board on appeal.  Thereafter, in November 2014, the Board entered a final decision that granted service connection for left ear hearing loss, and denied service connection for a dental condition for compensation purposes; accordingly, these issues are no longer before the Board on appeal.

In March and November of 2014, the Board remanded the remaining issue of service connection for an acquired psychiatric disorder, to include a generalized anxiety disorder.  The appeal of this issue is once again before the Board.

The case is REMANDED is to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is again necessary to ensure that there is a complete record upon which to decide the issue concerning service connection for an acquired psychiatric disorder, to include a generalized anxiety disorder, so that the Veteran is afforded every possible consideration.  VA has a duty to assist the claimant in obtaining the evidence needed to substantiate a claim.  38 U.S.C.A. § 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Upon review, the record evidence demonstrates that the Veteran has a current psychiatric disability, which has been diagnosed as a generalized anxiety disorder (other specified).  See July 2002 VA Outpatient Treatment Record; March 2015 Report of VA Mental Disorder Examination; April 2015 Report of VA Mental Disorder Examination.

When the Veteran was examined by VA in March 2015, the VA examiner postulated to a minimal extent as to a relationship between the Veteran's reports of "some irritability and frustration related to his physical pain," and commented that "there is some evidence to suggest that at least a portion of his symptoms may be secondary to service-connected knee pain."  See March 2015 Report of VA Mental Disorder Examination.  Similarly, when the Veteran was examined by VA in April 2015, the VA examiner again noted the Veteran's reports of "some frustration related to physical limitations associated with medical condition, particularly right ankle," but commented that these symptoms are not currently sufficient in intensity or frequency to meet the threshold for a separate clinical diagnosis."  See April 2015 Report of VA Mental Disorder Examination.

In light of the foregoing, it is therefore necessary to remand this case for the purpose of obtaining a clarifying supplemental opinion, which addresses whether any of the Veteran's service-connected conditions (i.e., his general medical condition) contributed in any way to cause or aggravate his currently diagnosed generalized anxiety disorder.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment, including VA records, should also be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be requested to provide the names and addresses and approximate dates of treatment of medical care providers, VA and non-VA, who have treated him for any psychiatric disorder.  After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claim file.  Appropriate efforts should be made to obtain all outstanding VA and non-VA records pertaining to treatment for a psychiatric disorder that are properly identified by the Veteran.  All attempts to procure records should be documented in the file.  If any pertinent records are unavailable, or the search for such record otherwise yields negative results, it should be documented in the claims file.  The Veteran should be notified of unsuccessful efforts in this regard and be allowed the opportunity to obtain and submit those records for VA review.

2.  The AOJ should obtain an addendum opinion from a medical professional with appropriate expertise (preferably the VA examiner who conducted the March and April 2015 VA examinations).  If deemed necessary by the examiner, schedule the Veteran a VA mental disorders examination.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is asked to review the claims file as well as copy of this REMAND.

Specifically, the examiner is asked to provide an opinion addressing the following questions:

(1) Is it at least as likely as not (50 percent or greater probability) that any psychiatric disorder, to include the generalized anxiety disorder, that the Veteran now has, was caused by, or the result of either the sole or cumulative effect of any of the Veteran's service-connected conditions (i.e., right and left instability with arthritis, limitation of flexion of the right and knees, limitation of extension of right knee, degenerative changes of the right ankle, and bilateral flat feet)?  

(2) Is it at least as likely as not (50 percent or greater probability) that either the sole or cumulative effect of any of the Veteran's service-connected conditions (i.e., right and left knee instability with arthritis, limitation of flexion of the right and knees, limitation of extension of right knee, degenerative changes of the right ankle, and bilateral flat feet) has caused any psychiatric disorder, to include a generalized anxiety disorder, that the Veteran now has, to permanently worsen beyond its natural progress?

In making the above assessments, the examiner is asked to discuss whether there is a medically sound basis to attribute the diagnosis of a generalized anxiety disorder to any or all of the symptoms and (or) physical limitations due to the Veteran's general medical condition, which is engendered by his service-connected conditions (i.e., right and left knee instability with arthritis, limitation of flexion of the right and knees, limitation of extension of right knee, degenerative changes of the right ankle, and bilateral flat feet); or whether the diagnosis of a generalized anxiety disorder is more properly attributable to post-service intercurrent causes.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3. After the above development has been completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above, and re-adjudicate the claim.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



